Citation Nr: 1410814	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based rating upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from December 1964 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the Veteran's claim for TDIU.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals the February 2013 hearing transcript.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regards to the Veteran's claim for TDIU, he has alleged being unable to work due to his service-connected disabilities, particularly symptoms of shortness of breath and an inability to perform physical activities due to his service-connected interstitial lung disease.  The Board notes the findings of the August 2009 VA examiner that the Veteran was "unable to perform any physical activities that require exertion" and that "some strictly sedentary activities might be possible or if very limited ambulation [was] involved."  However, the examiner did not relate these findings to the Veteran's employability nor did he specifically state that the Veteran was unable to obtain and maintain gainful employment due to his service-connected disabilities.  In addition, the Board notes that while the Veteran testified during his February 2013 hearing that his overall health had worsened since the August 2009 examination, he did not specifically state that his service-connected disabilities had worsened.  The Court of Appeals for Veterans Claims has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013).  Such an opinion has not yet been obtained, but is required to adjudicate this claim.

In addition, the Board notes that the Veteran's current combined rating is 40 percent, which is not sufficient to meet the minimal schedular standards for a TDIU, even if considered to be of common etiology.  See 38 C.F.R. §§ 4.16(a); 4.25 (2013).  However, a total rating, on an extraschedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2013).  Therefore, in adjudicating the matter of the Veteran's entitlement to a TDIU, the RO should consider whether the criteria for invoking the procedures for assignment of an extraschedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are met. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran service-connected disabilities render him unemployable. The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e. interstitial lung disease, bilateral sensorineural hearing loss and tinnitus) taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

2.  After completing the requested actions, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include consideration of whether the procedures of 38 C.F.R.       § 4.16(b) are invoked, as appropriate).

3.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case which includes clear reasons and bases for all determinations and reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


